UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-7355



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus


JORGE HUMBERTO VERGARA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-94-
261-L)


Submitted:   December 16, 1997            Decided:   January 20, 1998


Before HAMILTON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge Humberto Vergara, Appellant Pro Se. Jan Paul Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jorge Humberto Vergara appeals from a district court order

denying his motion for immediate deportation. We affirm.

     Vergara motioned the district court for his immediate depor-

tation under 8 U.S.C.A. § 1231(a)(4)(B) (West Supp. 1997). The

district court found no private right of action to compel depor-
tation proceedings under 8 U.S.C.A. § 1231. The district court was

correct. That section authorizes the Attorney General to remove an

alien prior to his term of incarceration if the Attorney General

determines that removal is in the best interest of the United
States. See 8 U.S.C.A. § 1231(a)(4)(B). It does not provide incar-
cerated aliens a private right of action to compel the Attorney

General to deport them. See id. Finally, we conclude that the dis-

trict court did not err in declining to construe Vergara's motion

as one for relief under 28 U.S.C.A. § 2255 (West Supp. 1997).

     Therefore, we affirm the district court order. We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                           AFFIRMED




                                2